United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1651
                                    ___________

David Simmons,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Paul Caspari,                            *
                                         *       [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: August 21,2003
                              Filed: August 26, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate David Simmons appeals from the district court’s1 denial of his
Federal Rule of Civil Procedure 60(b) motions requesting that the district court
reopen its dismissal of his 28 U.S.C. § 2254 petition. For reversal, Simmons argues
the district court erred because it did not specifically state that it had conducted an
inquiry and had concluded his allegations amounted to a second or successive habeas
petition. He also raises several arguments not included in his Rule 60(b) motions,
which we decline to review. See Briley v. Carlin, 172 F.3d 567, 571 (8th Cir. 1999).

      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
       Upon careful review of the record, we reject Simmons’s argument. For the
most part, Simmons’s motions clearly attack his conviction and sentence, and thus
were properly denied as an unauthorized second or successive habeas petition. See
28 U.S.C. § 2244(b); cf. United States v. Patton, 309 F.3d 1093, 1094 (8th Cir. 2002)
(per curiam) (affirming denial of Fed. R. Crim. P. 12(b)(2) motion where motion was
actually successive habeas petition which inmate did not request authorization to
file). To the extent that his Rule 60 motions raise fraud as grounds to set aside the
dismissal of his section 2254 petition, his motions were untimely as they were not
filed within one year of the dismissal. See Fed. R. Civ. P. 60(b); Fed. Land Grant
Bank of St. Louis v. Cupples Bros., 889 F.2d 764, 766-67 (8th Cir. 1989).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-